699 N.W.2d 301 (2005)
In re Supreme Court Appointments to Attorney Grievance Com'n.
No. 2005-01.
Supreme Court of Michigan.
July 7, 2005.
SC: 2005-01.
On order of the Court, pursuant to Rule 9.108 of the Michigan Court Rules, Noelle A. Clark is reappointed as a lay member, and Kent J. Vana and Karen Woodside are appointed as lawyer members of the Attorney Grievance Commission for terms ending September 30, 2008.
Karen Quinlan Valvo is appointed chair of the Commission and Kendall B. Williams is appointed vice-chair for terms ending September 30, 2006.